2 N.Y.2d 1012 (1957)
In the Matter of Grumman Aircraft Engineering Corporation, Appellant,
v.
Board of Assessors of the Town of Riverhead et al., Respondents.
Court of Appeals of the State of New York.
Submitted April 8, 1957.
Decided April 12, 1957.
Motion for reargument denied. Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution and statutes of the United States, to wit: Respondents argued that, under the appropriate provisions of the Constitution of the United States which define the powers of the Federal Government (art. IV, cl. 3; art. I, cl. 18; and art. VI, cl. 2), the act of August 5, 1947 (ch. 493, § 6; U. S. Code, tit. 34, § 522e) and the contract between appellant and the United States Government entered into in pursuance thereof mandated that the property involved herein be made subject to local taxation. This court held that such taxation was not mandated. [See 2 N Y 2d 500.]